Citation Nr: 1420455	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  12-00 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and substance abuse.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1979 to October 1988.  

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcripts are of record.

In this decision, the Board reopens the service connection claim for an acquired psychiatric disorder, to include PTSD and substance abuse.  The reopened claim and the issues of entitlement to service connection for a back disorder, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

A review of the Veteran's Virtual VA file reveals pertinent records as noted below.  The records in the VBMS file are duplicative of those in the claims file.


FINDINGS OF FACT

1.  In an unappealed June 2002 rating decision, the RO denied service connection for PTSD, depression, and bipolar disorder.

2.  The evidence received since the June 2002 rating decision relates to an unestablished fact necessary to substantiate the service connection claim for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The June 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160 (2013).

2.  New and material evidence has been received since the June 2002 rating decision to reopen a service connection claim for an acquired psychiatric disorder, to include PTSD and substance abuse.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Given the Board's favorable disposition of the petition to reopen the claim for entitlement to service connection for an acquired psychiatric disorder, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

New and Material Claim

Regardless of whether the RO granted or denied an application to reopen, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Board has jurisdiction to address a new and material issue and to reach the underlying claim de novo.  A final rating decision may be reopened when new and material evidence is presented or secured with respect to a disallowed claim.  38 U.S.C.A. § 5108.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At the time of the final June 2002 rating decision, entitlement for service connection for PTSD was denied because there was no current diagnosis or verified stressor; depression was denied because there was no evidence of an in-service incurrence; and bipolar disorder was denied because there was no current diagnosis.

The evidence submitted since the final June 2002 decision includes VA treatment notes showing current diagnoses of PTSD and bipolar disorder.  These diagnoses constitute new and material evidence sufficient to reopen the service connection claim because they were not previously of record and they indicate the Veteran has a current psychiatric disorder.  They also raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  Accordingly, the claim is reopened.  


ORDER

New and material evidence has been received to reopen the service connection claim for an acquired psychiatric disorder, to include PTSD and substance abuse; the petition to reopen is granted.


REMAND

Because the Board has reopened the service connection claim for an acquired psychiatric disorder, the Board remands the claim to the RO for initial adjudication on the merits.  Inasmuch as the claim is being remanded to the RO for initial adjudication, the Veteran should be afforded a VA mental health examination to assess the etiology of his psychiatric disorders.  

As for the Veteran's claim for entitlement to service connection for a back disorder, the Board finds additional evidentiary development is needed before this claim can be properly adjudicated.  The Veteran's back diagnoses include degenerative disc disease, radiculopathy, spinal stenosis and lumbar facet disease.  He contends his current back disorder is due to lifting heavy patients in service.  The Board finds a VA examination is warranted to assess the etiology of his current back disorder.  

Therefore, the claims for entitlement to service connection should be remanded, along with the inextricably intertwined claim of entitlement to a total disability evaluation based on individual unemployability.  See 38 C.F.R. § 4.16.

Inasmuch as the claims are being remanded, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  Provide the Veteran with another PTSD questionnaire and ask that he execute it to provide information regarding the specific stressor(s) he believes caused his currently-diagnosed psychiatric disorder.  Attempt to verify any stressor(s) reported by the Veteran, and document all attempts to verify the stressor(s) in the claims folder.

3.  After all records have been obtained and associated with the claims file schedule the Veteran for an appropriate VA examination to assess the nature and etiology of any acquired psychiatric disorder and back disorder.  The examiner must review the Veteran's claims file, Virtual VA and VBMS files.  The examination report(s) should indicate that these files were reviewed.

After examining the Veteran, the examiner should respond to the following:

(i)  For each currently diagnosed psychiatric disorder, determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the psychiatric disorder had its clinical onset during the Veteran's period of active service or is in anyway related to service.  

All indicated tests and studies (to include psychological testing, as appropriate) should be accomplished, and all clinical findings should be reported in detail.

(ii)  For each currently diagnosed back disorder, determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the back disorder had its clinical onset during the Veteran's period of active service or is in anyway related to service.  

The examiner should take into account the medical evidence and lay testimony from the Veteran, to include any verified stressors and contention of progressive back problems due to lifting heavy patients in service.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Thereafter, the RO must readjudication the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response before returning this matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


